Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach a method that includes collecting data from a hardware component in a first computational device, creating a quantitative value representing the status of the hardware component, determining a lifetime of the hardware component, and providing an alert to the first computational device based on the determined lifetime of the hardware component. Harsan-Farr et al., (U.S. Patent Appl. Pub. number 2015/0193325) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method and an electronic device that predicts an unresponsive state of the electronic device based on the obtained plurality of device parameters and the obtained usage pattern parameters indicating a pattern of user inputs to the electronic device and avoids the predicted unresponsive state by applying to the device parameters related to the predicted unresponsive state from among the plurality of device parameters, a policy determined from among a plurality of policies. The pattern of user inputs comprises at least one of a notification access pattern, a configuration change pattern. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of managing electronic devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114